Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance:
	Independent claims 17, 24, 28, 30 are allowable based on the remark presented on 2/4/2022 and in view of the claim language.
None of the previously cited closest prior art(s) by Zhang, Polo, Banerjea, Thorn, either singularly or in combination would result in a proper rejection under 35 USC 102 or 103.
	All of the cited prior art of record above, whether singularly or in combination, fails to disclose the claims when taken as a whole. The record is clear in light of applicant's most recent arguments/amendment and in light of the parent application’s prosecution history. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner' s actions and the applicant' s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner' s actions clearly point out the reasons for rejection and the applicant' s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."
	Additional search does not yield suitable references that reasonably, either singularly or in combination with previous cited references, would result in a proper rejection under 35 USC 102 or 103.
	Claims 18-23, dependent on independent claim 17, are also allowed.
	Claims 2-8, 25, 27, 29, 31, 32, 34, dependent on independent claim 28, are also allowed.
33, dependent on independent claim 30, is also allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439